Citation Nr: 1728846	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in April 2014 and May 2016.  

The Board notes that the issue of entitlement to service connection for a low back disorder previously developed on appeal was fully resolved in a March 2017 rating decision.  No additional action as to this matter is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is unemployable as a result of his service-connected hearing and lumbar spine disabilities.  He is presently service connected for arthritis of lumbar spine, rated as 20 percent disabling, and radiculopathy of the left lower extremity, tinnitus, and bilateral hearing loss, which are each rated as 10 percent.  His combined disability rating is 40 percent.  

Records show that the Veteran was previously employed as an accountant and business consultant prior to 2007 and that he has asserted he had been unable to obtain new employment due to problems with communication and pain.  Documents dated in October 2016 and June 2017 raised claims including for an increased rating for bilateral hearing loss and that VA records dated in July 2014 indicate the Veteran has been scheduled for an audiology examination.  As the issue on appeal is inextricably intertwined with this increased rating issue, appellate review must be deferred pending VA action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  Appropriate action must be taken to obtain copies of all pertinent records associated with any scheduled audiology examinations.

2.  Thereafter, and after adjudication of the claim for an increased rating for hearing loss, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

